Name: 93/527/EEC: Commission Decision of 21 September 1993 on financial aid from the Community within the framework of the Community action concerning reserves of foot-and- mouth disease vaccines (Only the English, French, German and Italian texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  economic policy;  research and intellectual property;  production;  agricultural policy;  agricultural activity
 Date Published: 1993-10-12

 Avis juridique important|31993D052793/527/EEC: Commission Decision of 21 September 1993 on financial aid from the Community within the framework of the Community action concerning reserves of foot-and- mouth disease vaccines (Only the English, French, German and Italian texts are authentic) Official Journal L 254 , 12/10/1993 P. 0019 - 0019COMMISSION DECISION of 21 September 1993 on financial aid from the Community within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines (Only the English, French, German and Italian texts are authentic)(93/527/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Commission Decision 93/439/EEC (2), and in particular Article 14 thereof, Whereas, in conformity with Council Decision 91/666/EEC of 11 December 1991 establishing Community reserves of foot-and-mouth disease vaccines (3), the constitution of banks of antigens is a part of the Community action to establish Community reserves of foot-and-mouth disease vaccines; Whereas, in accordance with Article 3 of the said Decision the Institute for Animal Health, Pirbright (United Kingdom), the Laboratoire de pathologie bovine du centre national d'Ã ©tudes vÃ ©tÃ ©rinaires et alimentaires, Lyon (France), Bayer AG, Cologne (Germany), and the Istituto (Zooprofilattico Sperimentale, Brescia (Italy), have been nominated as antigen banks, to provide storage for the Community reserves; Whereas all the functions and duties to be carried out by the antigen banks in connection with the vaccine reserves have been determined in Article 4 of that Decision; Whereas therefore provisions should be made for Community financial aid to the banks to enable them to carry out the functions and duties provided for in that Decision; Whereas in the first instance, Community financial aid should be provided for a period of one year; whereas this will be reviewed with a view to extension prior to expiry of the initial period; Whereas in accordance with Article 40 of Council Decision 90/424/EEC, checks provided for in Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 concerning the financing of the common agricultural policy (4), as last amended by Regulation (EEC) No 2048/88 (5), shall apply; whereas, moreover, certain particular provisions should be made; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community shall provide financial assistance to the antigen banks provided for in Article 3 (1) of Decision 91/666/EEC up to a maximum of ECU 700 000. Article 2 1. To meet the objectives of Article 1, the Commission shall conclude a contract, in the name of the European Economic Community, with each of the antigen banks. 2. The Director-general of the Directorate-General for Agriculture shall be authorized to sign the contracts on behalf of the Commission of the European Communities. 3. The contracts referred to in Article 1 shall have a duration of one year. 4. The financial aid provided for in Article 1 shall be paid to the antigen banks in accordance with the terms of the contracts provided for in paragraph 1. Article 3 This Decision is addressed to France, Germany, Italy and the United Kingdom. Done at Brussels, 21 September 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 203, 13. 8. 1993, p. 34. (3) OJ No L 368, 31. 12. 1991, p. 21. (4) OJ No L 94, 28. 4. 1970, p. 13. (5) OJ No L 185, 15. 7. 1988, p. 1.